                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


  GREATGIGZ SOLUTIONS, LLC,

                Plaintiff                                  Case No. 6:20-cv-737-ADA


                v.                                         JURY TRIAL DEMANDED


  MAPLEBEAR INC. D/B/A
  INSTACART

                Defendant


 PLAINTIFF’S UNOPPOSED MOTION TO EXTEND THE DEADLINES FOR PLAINTIFF’S
                    RESPONSE AND DEFENDANT’S REPLY
                   TO DEFENDANT’S MOTION TO DISMISS

       GreatGigz Solutions, LLC (“Plaintiff”) moves the Court for an extension of the deadline for

Plaintiff to file a response and Defendant to file a reply to Defendant’s Motion to Dismiss (“Motion”).

Defendant filed its Motion on October 27, 2020 [Dkt. No. 11]. Plaintiff’s response to the Motion is

currently due on December 4, 2020. Pursuant to the Court’s November 19, 2020 Standing Order

Regarding Venue and Jurisdictional Discovery Limits for Patent Cases o and to allow the Parties to

address venue discovery related to the allegations set forth in Defendant’s motion to transfer to the

Northern District of California, the Parties have stipulated and agreed to extend the deadline for Plaintiff

to respond to the Motion to be up to two weeks after the completion of venue discovery, and to extend

the deadline for Defendant to reply to be up to two weeks after Plaintiff’s response. Venue discovery

will be completed before or on April 27, 2021, six months after the filing of Defendant’s Motion, and

the parties will notify the Court when such discovery is completed. Plaintiff agrees that it will not rely

on this extension in any way as a reason to deny the Motion. This extension does not extend Plaintiff’s
time to amend its Original Complaint for Patent Infringement under Rule 15(a)(1) of the Federal Rules

of Civil Procedure. This motion and agreement between the Parties should not be construed as a waiver

of any other rights or defenses.

       Accordingly, as stipulated and agreed by the Parties, Plaintiff respectfully requests the deadline

for Plaintiff’s response to Defendant’s Motion to be up to two weeks after the completion of venue

discovery, and that the deadline for Defendant’s reply be up to two weeks after Plaintiff’s response.

Venue discovery will be completed before or on April 27, 2021, six months after the filing of

Defendant’s Motion, and the parties will notify the Court when such discovery is completed.
Date: December 4, 2020   Respectfully submitted,

                         /s/ Thomas G. Fasone III

                         Thomas G. Fasone III
                         Texas Bar No. 00785382
                         tfasone@ghiplaw.com
                         M. Scott Fuller
                         Texas Bar No. 24036607
                         sfuller@ghiplaw.com
                         GARTEISER HONEA, PLLC
                         119 W. Ferguson Street
                         Tyler, Texas 75702
                         Telephone: (903) 705-7420
                         Facsimile: (888) 908-4400


                         Raymond W. Mort, III
                         Texas State Bar No. 00791308
                         raymort@austinlaw.com
                         THE MORT LAW FIRM, PLLC
                         100 Congress Ave, Suite 2000
                         Austin, Texas 78701
                         Tel/Fax: (512) 865-7950

                         ATTORNEYS FOR
                         GREATGIGZ SOLUTIONS, LLC
